DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment on Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose forecasting a traffic demand to be experienced by a base station (BS) at a target time instant, the BS being used to provide wireless communication services over a service area, the method comprising: obtaining a long-term component of the traffic demand; predicting a short-term component of the traffic demand, wherein the short-term component is predicted on afirst time scale shorter than a second time scale used in predicting the long-term component; and forecasting the traffic demand according to the long-term component and the short-term component; wherein the predicting of the short-term component comprises: imaging at least a portion of the service area at an observation-making time instant to form one or more images, the observation-making time instant being earlier than the target time instant; determining a number of people from the one or more images, wherein the people are distinct and are located in the service area; collecting identifiers of user equipments (UEs) signed up with the BS; determining a number of UEs present at the observation-making time instant from the collected identifiers; and 

Claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647